Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s initial application filed 8 July 2020.

Claim Objections
Claim 9 is objected to because of the following informalities: claim 9 depends from itself.  For the purposes of examination, it has been assumed that claim 9 depends from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the distance”.  However, it is unclear whether this refers to the distance between the bottom of the spur and the base of the feed screw, or the distance the top of the spur extends past the cutting edge.  For the purposes of examination, it has been assumed that this distance refers to the distance the top of the spur extends past the cutting edge.
Claim 20 recites the limitation "the tip" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmotzer (US D408,424).
Regarding claim 1, Schmotzer discloses an auger (figures 1 and 2) comprising: a body including a first end (bottom in figure 1), a second end (top in figure 1) opposite the first end, a stem that extends from the first end to the second end and defines an 
Regarding claim 6, Schmotzer discloses wherein the cutting face includes a first surface portion (vertical surface, see figures 1 and 2) extending from the cutting edge toward the flute, and a second surface portion (angled surface extending from the vertical face along the helix) extending from the first surface portion to the flute, the second surface portion being angled relative to the first surface portion (see figure 2).
Regarding claim 8, Schmotzer discloses wherein the thread of the feed screw has a nonsymmetrical thread profile (see figures 1 and 2).

Claims 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McPherson (US 1,417,760).
Regarding claim 10, McPherson discloses an auger comprising: a body including a first end (bottom in figure 1), a second end (top in figure 1) opposite the first end, a stem (not labeled, see figure 1) that extends from the first end to the second end and 
Regarding claim 11, McPherson discloses wherein the top of the spur 4 extends past the cutting edge 2 a distance that is equal to or greater than half of the pitch of the thread of the feed screw 5 (as seen in figure 4).
Regarding claim 13, McPherson discloses wherein the top of the spur 4 extends past the base of the feed screw 5 (as seen in figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmotzer.
Regarding claims 2, 3, and 9, Schmotzer discloses wherein the thread includes a top surface facing away from the second end of the body and a bottom surface facing toward the second end of the body, wherein the top surface extends obliquely from the feed screw (see figures 1 and 2).  Schmotzer does not disclose wherein the back taper angle matches a feed screw pitch angle (although it appears to do so in figure 2), wherein the back taper angle is greater than a feed screw pitch angle, or wherein the bottom surface is substantially flat.  
However, it would have been an obvious matter of design choice to make the different portions of the auger of whatever form or shape was desired or expedient for the purpose of providing desired cutting characteristics.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Additionally, according to the teachings of KSR, it would have been obvious to try making Auger to have a feed screw pitch angle or bottom surface as claimed, as one of ordinary level of skill in the art would have had a reasonable expectation of success to make this modification to the auger.  KSR Int’l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007)
Regarding claims 4 and 7, Schmotzer discloses the invention substantially as claimed, except Schmotzer does not disclose wherein the pitch of the thread is at least 2.5 mm, or wherein a minimum distance between the back taper surface and the second surface portion is 3.5 mm.  However, it would have been an obvious matter of 
Regarding claim 5, Schmotzer discloses the invention substantially as claimed, except Schmotzer does not disclose wherein the back taper angle is in a range between 8.2 degrees and 10 degrees.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected selected a back taper angle within this range for the purpose of for the purpose of providing desired cutting characteristics, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson.
Regarding claims 12 and 14, McPherson discloses the invention substantially as claimed, except McPherson does not disclose wherein the distance is in a range between 1 mm and 2 mm, or wherein the pitch of the thread is at least 2.5 mm.  However, it would have been an obvious matter of design choice to have made the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 11-13, 15-16, 21, and 23 of U.S. Patent No. 10,744,671. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        29 June 2021